Elizabeth M. Gordon brought this action originally in the Cuyahoga Common Pleas ag-ainst C. E. Terrill et al, for damages arising from alleged fraud in the sale of stock of the International Oil Corporation. Under Section 3 of Article 4 of the Ohio Constitution and 1469 GC., the Chief Justice of the Supreme Court assigned Judge Cameron, judge of the Common Pleas Court at that time of Union County to sit on the bench of the Common Pleas Court in Cuyahoga County.
Fifteen months after the cause was submitted to Judge Cameron and after his assignment to Cuyahoga County had terminated and he had returned to Union County, without a transcript, the court’s stenographer having-died, he decided the ease against Gordon. Upon request of counsel, Judge Cameron made a finding of ultimate facts upon which he based his conclusion of law that judgment should be rendered for Terrill. Counsel for one of the defendants prepared this finding of fact which was embodied in the decision of the court, but was not submitted to counsel for plaintiff for approval and was submitted to counsel for defendant to Judge Cameron in Union County and signed by him a few days before the expiration of his term of office. Counsel for defendants returned with it to Cleveland and did not file it until the day after Judge Cameron’s term of office expired. The judgment was affirmed by the Court of Appeals.
Gordon in the Supreme Court contends:
1. That a judgment can only be rendered in the county in which said case was tried.
2. That the court speaks only from its journal entries and that judgment was therefore not rendered until the journal entry was filed and that therefore judgment was rendered after the ter mof office of the judge rendering-the judgment had expired.
3. That the judgment is void and of no legal effect.